DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/745,725 filed on 10/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 and 04/08/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0185527A1 hereinafter “Lalicki” 
Regarding claim 1, Lalicki discloses a lighting system for an enclosed space (¶19L6-7: environment may be a room within a building) associated with a non-occupancy function (¶35L1-18: sensor may be configured as capable of measuring or detecting an occupancy level for space), the lighting system comprising: 
one or more high intensity narrow spectrum (HINS) light sources disposed within the enclosed space (¶23L1-3: disinfecting light system included within environment at least one disinfecting light fixture), the one or more HINS light sources configured to emit HINS light onto one or more surfaces defining the enclosed space (¶18-23: disinfecting light fixture may illuminate or provide disinfecting energy define space of environment) associated with the non-occupancy function. (¶36L1-5: the occupancy level of the space may be provided to controller to aid in regulation of disinfecting energy generated by disinfecting light fixture)
Regarding claim 2, Lalicki discloses the lighting system of claim 1, further comprising: 
one or more control devices configured to control operation of the one or more HINS light sources.  (¶26L1-4: a control system including at least one controller configured to control operation of disinfecting light fixtures) 
Regarding claim 4, Lalicki discloses the lighting system of claim 2, further comprising: 
one or more non-HINS light sources disposed within the enclosed space, the one or more non-HINS light sources configured to emit non-HINS light. (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)
Regarding claim 6, Lalicki discloses the lighting system of claim 2, further comprising:  15Attorney Docket No.: HUB-236 
an optical sensor configured to generate one or more signals indicative of one or more optical properties of light emitted onto the optical sensor. (¶29L8-17: sensor may be configured as sensor capable of measuring an amount of disinfecting energy by disinfecting light fixture)
Regarding claim 12, Lalicki discloses the lighting system of claim 1, wherein 
(¶25L18-23: illuminating light may generate disinfecting energy within the spectral range of approximately 380nm to approximately 420nm (e.g., 405 nm))
Regarding claim 13, Lalicki discloses the lighting system of claim 1, wherein 
the HINS light has a wavelength of about 405 nanometers.  (¶25L18-23: illuminating light may generate disinfecting energy within the spectral range of approximately 380nm to approximately 420nm (e.g., 405 nm))
Regarding claim 19, Lalicki discloses a lighting system for an enclosed space associated with an appliance, the lighting system comprising: one or more high intensity narrow spectrum (HINS) light sources disposed within the enclosed space, the one or more HINS light sources configured to emit HINS light onto one or more surfaces defining the enclosed space associated with the appliance.  (¶23L1-3: disinfecting light system included within environment at least one disinfecting light fixture)
Regarding claim 20, Lalicki discloses the lighting system of claim 19, further comprising:  17Attorney Docket No.: HUB-236 
one or more non-HINS light sources disposed within the enclosed space, the one or more non-HINS light sources configured to emit non-HINS light onto the one or more surfaces defining the enclosed space associated with the appliance. (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0224858A1 hereinafter “Stibich”
Regarding claim 14, Stibich discloses a method of controlling operation of a lighting system for an enclosed space associated with storing inanimate objects, the method comprising:  16Attorney Docket No.: HUB-236 
(¶44L1-26: positioning the disinfection device in the cabinet such that a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet) ; and 
responsive to obtaining the data indicative of the trigger event, activating, by the one or more control devices, one or more high intensity narrow spectrum (HINS) light sources of the lighting system (¶29L1-18: start the disinfection device to disperse a germicide within the closed cabinet), the one or more HINS light sources disposed within the enclosed space associated with storing inanimate objects such that the one or more or more HINS light sources emit light onto one or more surfaces defining the enclosed space. (¶34L10-11: visible violet-blue light (also known as high-intensity narrow-spectrum (HINS) light))
Regarding claim 15, Stibich discloses the method of claim 14, wherein 
the trigger event is associated with a door movable between an open position and a closed position to permit selective access to the enclosed space being in the closed position.  (¶44L18-26: a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet; if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated)
Regarding claim 16, Stibich discloses the method of claim 15, further comprising: 
deactivating, by the one or more control devices, the one or more HINS light sources when the data indicates the door is no longer in the closed position.  (¶44L18-26: if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki in view of Stibich
Regarding claim 3, Lalicki discloses the lighting system of claim 2, 
Lalicki does not explicitly disclose: 
wherein the one or more control devices are configured to: obtain data indicative of whether a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position or the closed position; activate the one or more HINS light sources when the data indicates the door is in the closed position; and 
Stibich discloses a cabinet for providing HINS light for disinfecting objection wherein 
obtain data indicative of whether a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position or the closed position (¶44L18-23: a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet); activate the one or more HINS light sources when the data indicates the door is in the closed position (¶44L6-12: the disinfection device may include instruction to inhibit activation of a power supply upon detecting movement); and deactivate the one or more HINS light sources when the data indicates the door is in the open position. (¶44L23-26: if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki with the sensor for the door as disclosed by Stibich.  
One of ordinary skill in the art would’ve been motivated because the sensor provides an addition safety mechanic ensuring door of the cabinet are closed prior to operation of the disinfecting light (¶52LL1-32)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lalicki in view of US2010/0246169A1 hereinafter “Anderson” 
Regarding claim 5, Lalicki discloses the lighting system of claim 4, including a light source that emits both HINS light and non-HINS light.  (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)

when a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position, the one or more control devices are configured to: control operation of the one or more HINS light sources and the one or more non-HINS light sources to provide a blend of HINS light and non-HINS light
Anderson disclose a lighting device wherein 
when a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position (¶18L4-6: the means for switching may be responsive to a change in an environment such as the opening or closure of a door), the one or more control devices are configured to: control operation of the one or more HINS light sources and the one or more non-HINS light sources to provide a blend of HINS light and non-HINS light (¶29L11-15: the device can be used to simultaneously illuminate and decontaminate any area; ¶40L9-12: where the door-closing switch that switches off the interior light can also be used to switch on an interior lighting device made up of HINS-light LEDs) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki with door switching mechanism disclosed by Anderson. 
One of ordinary skill in the art would’ve been motivated because the mixed light will allow the system to not require any device to alleviate any discomfort experience from the light of the HINS.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lalicki
Regarding claim 7, Lalicki discloses the lighting system of claim 6, wherein the one or more control devices are configured to: 
(¶26L1-4: a control system including at least one controller configured to control operation of disinfecting light fixtures)
obtain the one or more signals indicative of the one or more optical properties of the light emitted onto the optical sensor (¶29L1-17: sensor configured as sensor capable of measuring an amount of disinfecting energy provided to space by light fixture)
Lalicki does not explcilty disclose:  
deactivate the one or more HINS light sources when the one or more signals indicate HINS light has been emitted onto the optical sensor for a predetermined amount of time.
Lalicki does disclose the concept of operating the disinfecting energy based on various parameters and/or schedule (¶46L1-41: controller adjust disinfecting energy based on operational schedule) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki by modifying the schedule to turn off the disinfecting light after a predetermined amount of time after being turned on. 
One of ordinary skill in the art would’ve been motivated because it allows the system to operate based on user preference.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki in view of US2018/0117190A1 hereinafter “Bailey” 
Regarding claim 8, Lalicki discloses the lighting system of claim 6,
Lalicki does not explicitly disclose: 
the one or more control devices are further configured to: control operation of one or more output devices external to the enclosed space to provide at least one indicator based, at 
Bailey discloses an indiactor system associated with HINS light source wherein 
the one or more control devices are further configured to: control operation of one or more output devices external to the enclosed space to provide at least one indicator based (¶26L1-11: an output device provide an indicator associated with operational performance of the HINS light source and/or parameters associated with the HINS light), at least in part, on the one or more signals indicative of the one or more optical properties of the light emitted onto the optical sensor. (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted; when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki with the indicator as disclosed by Bailey. 
One of ordinary skill in the art would’ve been motivated because the indicator can be used to notify a sure, premise occupant or technician that corrective action needs to take place to make sure HINS light is being emitted into a pace or onto a surface. (¶69L5-9)
Regarding claim 9, Lalicki in view of Bailey hereinafter “Lalicki/Bailey” discloses in Bailey the lighting system of claim 8, wherein 
the at least one indicator is indicative of the one or more HINS light sources emitting HINS light.  (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted)
Regarding claim 10, Lalicki/Bailey discloses in Bailey the lighting system of claim 8, wherein 
 the at least one indicator is indicative of the one or more HINS light sources not emitting HINS light.  (¶65-69: when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
	Regarding claim 11, Lalicki/Bailey discloses in Bailey the lighting system of claim 8, wherein 
the at least one indicator comprises at least one of a visual indicator and an audible indicator.  (¶26L1-11: the output device can be a visual output device that provides a visual or optical signalor an audio device configured to provide an audio signal as an indicator) 
Claims17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Bailey.
Regarding claim 17, Stibich disclose the method of claim 14, further comprising: 
Stibich does not explicitly disclose: 
obtaining, by the one or more control devices, data indicative of one or more optical properties of light the one or more HINS light sources emit onto an optical sensor disposed within the enclosed space associated with storing inanimate objects.  
Bailey discloses an indicator system for an HINS system wherein 
obtaining, by the one or more control devices, data indicative of one or more optical properties of light the one or more HINS light sources emit onto an optical sensor disposed (¶58L1-12: the HINS apparatus includes one or more optical sensor, configured to measure optical properties of light emitted onto the HINS detection apparatus and to generate signals indicative of the optical property)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Stibich with the indicator and sensors as disclosed by Bailey. 
One of ordinary skill in the art would’ve been motivated because the indicator can be used to notify a sure, premise occupant or technician that corrective action needs to take place to make sure HINS light is being emitted into a place or onto a surface. (¶69L5-9)
Regarding claim 18, Stibich in view of Bailey hereinafter “Stibich/Bailey” disclose in Bailey the method of claim 17, further comprising: 
determining, by the one or more control devices, whether the light emitted onto the optical sensor comprises HINS light based, at least in part, on the data; and responsive to determining the light includes HINS light, providing, by the one or more control devices, at least one indicator via one or more output devices of the lighting system.  (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted; when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 29, 2021